Hawley, C. J.,
concurring:
I concur in the judgment of reversal, upon the grounds stated in the opinion of the court.
*333As to the last poiut discussed in the opinion, I agree that the original locator cannot swing his surface location so as to claim any other surface-ground. He is, so far as the surface-ground is concerned, bound by the lines designated upon the surface. (U. S. Mining Laws, sec. 2322.) But I do not believe that under what seems to me to be a fair and reasonable construction of section 2322, it was the intention of congress, by the passage of the mining laws, to prohibit the first locator of a quartz lode from following his vein, with all its dips, spurs, angles and variations, along its course, to the full number of feet expressed in the notice of location, not exceeding fifteen hundred feet and not extending “through the end lines of his location,” in whatever direction it runs, irrespective of the vertical side lines of the surface boundaries. Although the question as to the right of a party thus to follow his lode is not directly denied in the opinion; yet I do not desire to indorse any of the reasoning of the court, which would seem, even by inference, to be at variance with the views I have expressed.